Citation Nr: 1800192	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  10-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected bilateral pes planus and ankle disabilities.

2.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected bilateral pes planus and ankle disabilities.



ORDER

The portion of the August 2017 Board decision which granted service connection for osteoarthritis of the right knee, as secondary to service-connected bilateral pes planus, is vacated.

The portion of the August 2017 Board decision which granted service connection for osteoarthritis of the left knee, as secondary to service-connected bilateral pes planus, is vacated.

Entitlement to service connection for osteoarthritis of the right knee, as secondary to service-connected bilateral pes planus, is granted.

Entitlement to service connection for osteoarthritis of the left knee, as secondary to service-connected bilateral pes planus, is granted. 


FINDINGS OF FACT

1.  The August 2017 Board decision which granted service connection for osteoarthritis of the right and left knees, as secondary to bilateral pes planus, failed to adjudicate the claims for service connection on a direct-incurrence basis.

2.  In September 2017, the Veteran filed a motion to vacate and reconsider that portion of the Board's August 2017 decision which granted service connection for osteoarthritis of the right and left knees, as secondary to bilateral pes planus, and failed to adjudicate the claims for service connection on a direct-incurrence basis.

3.  Due process requires that the Board vacate the portion of the August 2017 Board decision which granted service connection for osteoarthritis of the right and left knees, as secondary to bilateral pes planus, and failed to adjudicate the claims for service connection on a direct-incurrence basis.

4.  The most probative evidence of record does not demonstrate that it is at least as likely as not that osteoarthritis of the right knee is etiologically related to service.

5.  The most probative evidence of record does not demonstrate that it is at least as likely as not that osteoarthritis of the left knee is etiologically related to service.

6.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's osteoarthritis of the right knee was caused by his service-connected bilateral pes planus.

7.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's osteoarthritis of the left knee was caused by his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the portion of the August 2017 Board decision which granted service connection for osteoarthritis of the right knee, as secondary to bilateral pes planus, and failed to adjudicate the claim for service connection on a direct-incurrence basis, are met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

2.  The criteria for vacatur of the portion of the August 2017 Board decision which granted service connection for osteoarthritis of the left knee, as secondary to bilateral pes planus, and failed to adjudicate the claim for service connection on a direct-incurrence basis, are met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the right knee, as secondary to service-connected bilateral pes planus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the left knee, as secondary to service-connected bilateral pes planus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017).

The Veteran requested vacatur of the portion of the August 2017 Board decision which granted service connection for osteoarthritis of the right and left knees, as secondary to bilateral pes planus, and failed to adjudicate the claim for service connection on a direct-incurrence basis.  The grant of service connection on a secondary basis did not render discussion of direct-incurrence service connection unnecessary because service connection on a direct-incurrence basis is a greater benefit.  Therefore, the reasons and bases of the August 2017 decision were inadequate.  

Based on the foregoing, the portion of the August 8, 2017 Board decision which granted service connection for osteoarthritis of the right and left knees, as secondary to bilateral pes planus, and failed to adjudicate the claim for service connection on a direct-incurrence basis, is vacated.  Having vacated that portion of the August 2017 Board decision, the Board will once again review those issues addressed in that decision.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although the Veteran requested a hearing, he withdrew that request in a July 2011 statement.  38 C.F.R. § 20.702(e).  

The knee issues were remanded by the Board for additional development in October 2013.  The Board finds there has been substantial compliance with the October 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  In this particular case, although the examiner did not separately discuss each medical notation listed in the remand instruction, the examiner did address the private medical opinion as well as the general treatment record, including the long gap between service and the first record of knee complaint.  Therefore, the examiner considered the evidence identified by instruction and made the ultimate determination required.  

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was also initially part of this appeal.  A November 2016 rating decision granted entitlement to a TDIU effective April 30, 2011.  According to the Veteran's January 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he last worked full-time on April 29, 2011.  Therefore, the Board finds that the November 2016 rating decision granted the Veteran's TDIU claim in full.  The claim will not be discussed further in this decision.

Left and Right Knee Disabilities

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Board recognizes that the Veteran took issue with the May 2016 examination because the examiner cut him off as he explained his self-treatment of knee pain in service and his argument that a finding of bilateral pes planus in service supports a finding of military trauma to the knees.  It is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992); See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  An assertion that the examiner cut the Veteran's explanation of his self-treatment of his knees short does not rise to the level of clear evidence rebutting the presumption of regularity.  Additionally, the May 2016 examination report created by the examiner acknowledges that the Veteran asserted he had knee problems in service.  

The Veteran seeks service connection on both direct and secondary bases.  First, the Board will address direct service connection.  To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board contends that the general physically strenuous work of service caused knee pain that he self-medicated in service, which continued until he developed his current bilateral knee disabilities.  The question before the Board is whether it is at least as likely as not that the Veteran's knee disabilities began during active service, or are etiologically related to an in-service event or injury.  The Board finds that the most probative evidence of record does not establish that it is at least as likely as not that the knee disabilities are related to service.

The Veteran's service treatment records (STRs) contain no report of knee pain.  An August 1976 separation examination documents normal lower extremities, and bilateral pes planus.  

In January 2009, a VA examination was conducted in which the Veteran reported an onset of knee pain in 1998.  The examiner provided a negative opinion because the Veteran could not remember any injury in the military or problem with his knees at that time, and his service records document no knee problems.  A May 2016 examination report acknowledged the Veteran's assertion that he had knee pains in service but did not seek treatment, and that there was no record of knee pain in the Veteran's service treatment records (STRs).  The examiner opined that it is more likely that there is no relationship between the Veteran's knee problems and service because there is no record in the STRs, and there is a very long time between military service and any evidence of knee problems in the civilian records.  A June 2016 clarification opinion noted that a private opinion attributed the Veteran's knee condition simply due to known hard work in service, but that there were no specific incidents of injury or medical record of complaints during or immediately after service.  The examiner concluded that if the Veteran's knee disabilities were in any way attributable to service, one would expect symptoms to have begun much sooner after service.   

The Veteran points to an April 2009 opinion from his private physician, stating that it is at least as likely as not that his bilateral knee disability is a result of his military service, specifically the rigorous activities surrounding his military duties.  This opinion is based in part on the Veteran's assertion that his bilateral knee pain began in military service.  The Veteran has made this assertion several times, and has submitted statements from family members reporting the Veteran has complained of knee pain on and off since service.  Unfortunately, the record as a whole does not support a finding that this history of untreated knee pain since service is credible.

Although the April 2009 opinion states that the Veteran has been the opinion-writer's patient since 2001 and has given a history of knee pain since service, the private physician's own treatment records do not support such a history.  The medical records are silent as to the knees until January 2008.  After making his initial complaint of left knee swelling, the Veteran was referred to a specialist.  A January 2008 notation from this specialist indicates that the Veteran was asked if he ever injured his knee or leg, and the Veteran responded that he bumped it when he fell a few months previously.  Another January 2008 treatment note provided a history of increased symptoms for the past month, especially in the last week.  A February 2008 treatment note indicated old injury to the left knee with new pain and swelling two months ago without new injury.  The record does not support a finding that this old left knee injury was incurred in service because the Veteran has repeatedly stated that he suffered no specific knee injury in service, but rather believes his knee pain is a result of the physically strenuous nature of his duties in general throughout the course of his service.  In his January 2009 VA examination, the Veteran reported that onset of his knee pain was in approximately 1998.  Although the Board recognizes the Veteran's contention of knee pain since service, statements made for VA disability compensation purposes are of lesser probative value than statements made for treatment purposes, such as his January 2008 report of knee pain for a few months, or relating his knee pain to a fall a few months previously.  See Pond v. West, 12 Vet. App. 341 (1999).  The most probative evidence of record supports a finding that his knee pain began many years after service, either in 1998 or in approximately 2007.

Because the Board finds that the report of knee pain since service is not credible in light of the contradictory statements in pursuit of treatment, the April 2009 private opinion based upon this report is of less probative value than the negative VA opinions.  A November 2010 private opinion states that a finding of military trauma for bilateral flat feet supports the physician's determination of military trauma due to strenuous physical activities in the performance of the Veteran's job in the military, and that it is at least as likely as not that his current bilateral knee disabilities are the result of his military traumas.  This opinion is also of lesser probative value than the negative VA opinions because it continues to rely upon the history given by the Veteran, which the Board has found to be contradicted by the record and thus less credible, and does not take into account the long gap between any potential trauma related to the physically strenuous nature of the Veteran's work in service and the first credible report of knee symptoms.  Additionally, it does not take into account the finding of normal lower extremities, except feet, in the separation examination.  Therefore, the Board finds the preponderance of the evidence is against the claims of service connection for bilateral knee disabilities on a direct-incurrence basis.

The Board will now address entitlement to service connection on a secondary basis.  The Veteran contends that his service-connected bilateral pes planus and ankle disabilities altered his gait, which either caused or aggravated his knee disabilities.
Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

The question for the Board is whether the Veteran's current osteoarthritis of the right and left knees was caused or aggravated by his service-connected bilateral pes planus and ankle disabilities.  The Board finds that the most probative evidence of record establishes that it is at least as likely as not that the Veteran's right and left knee osteoarthritis was caused by the service-connected bilateral pes planus altering his gait.

The record contains multiple negative VA etiological opinions.  A January 2009 VA examination did not address secondary service connection.  A May 2016 VA examination stated that there is nothing to suggest that pes planus causes osteoarthritis or meniscal tear, and there is nothing to suggest that pes planus aggravates osteoarthritis.  This opinion did not discuss the Veteran's contentions regarding altered gait.  A June 2016 addendum opinion stated that there is no mention of gait or alignment changed due to foot or ankle conditions, thus, it is less likely than not that the Veteran's bilateral knee condition is due to or aggravated by the foot/ankle conditions.  Unfortunately, this clarification opinion is based upon inaccurate facts.  Although an August 2012 treatment note observed normal gait, there are several notations indicating antalgic gait in the Veteran's VA treatment records, as well as in a January 2009 knee examination.  A December 2010 medical opinion from the Veteran's private treating physician attributed the altered gait to the Veteran's pes planus.  An opinion based upon an inaccurate factual premise is of limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  If the VA clinician intended to state that the altered gait noted in the Veteran's treatment records is not associated with the service-connected foot or ankle disabilities, this assertion was not supported by any rationale, meaning that the opinion is still inadequate.  

As noted above, a December 2010 medical opinion from the Veteran's private treating physician stated that functional impairment that can be attributed to pain, weakness, excess fatigability and incoordination has altered the Veteran's gait due to moderate pes planus, which in turn has either caused or aggravated arthritis of the Veteran's bilateral knees.  The Board recognizes that this opinion states generally that the pes planus "either caused or aggravated", leaving doubt as to which theory of entitlement it supports.  The Board will resolve this doubt in favor of the Veteran and interpret the December 2010 opinion as stating that the Veteran's pes planus altered his gait and caused his knee disabilities.  Therefore, in light of the VA treatment records showing multiple instances of altered gait, the Board finds that the December 2010 private medical opinion contains sufficient probative value to decide the Veteran's claims.  

Service connection is thus granted for osteoarthritis of the right and left knees as secondary to service-connected bilateral pes planus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		A. Budd, Counsel

Copy mailed to: Disabled American Veterans



Department of Veterans Affairs


